[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  June 18, 2008
                               No. 07-14813                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A97-129-627

MICHAEL V. GORODETSKIY,


                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (June 18, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Michael Gorodetskiy, a native and citizen of Russia, petitions this Court for
review of the denial of his application for asylum and withholding of removal

under the Immigration and Nationality Act and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment. 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16(c). The immigration

judge found that Gorodetskiy was not credible and failed to establish that he either

suffered “past prosecution” or faced the probability of future persecution in Russia,

and the Board of Immigration Appeals affirmed. We deny the petition.

                                I. BACKGROUND

      Gorodetskiy attempted to enter the United States by using a false passport

and was denied entry. In a statement provided at the Miami International Airport,

Gorodetskiy stated that he left Russia under threat that he would be harmed if he

did not alter the statement he gave authorities involving a car accident that he

witnessed. Gorodetskiy said that he was divorced and did not have any children.

      Gorodetskiy later told immigration officials that he was divorced and had

one son, Vitaly, who was living in Russia. Gorodetskiy explained that he sought

asylum because of his membership in a particular social group comprised of

individuals who were “material witness[es] to a crime.” He provided immigration

officials with the same version of events to explain his decision to leave Russia.

      Later the same year, Gorodetskiy filed an application for asylum,

withholding of removal, and relief under the Convention. Gorodetskiy sought
                                           2
relief based on his membership in a particular social group who refused to comply

with government corruption. Gorodetskiy stated on his application that he was

married and had two sons.

      At his removal hearing, Gorodetskiy testified about the incidents that led

him to leave Russia. Gorodetskiy testified that, as he drove home one evening, a

Mercedes passed him on a two-lane road. The Mercedes caused a vehicle in the

oncoming lane to slide on the icy road and turn over. Gorodetskiy stopped to see if

he could render assistance and thought that all three occupants of the vehicle were

dead. Gorodetskiy observed the Mercedes stop, well-dressed occupants climb out

of the car, observe the scene, write down Gorodetskiy’s license plate number, then

leave. Gorodetskiy called the militia and gave a statement about the accident.

      Two weeks later, Gorodetskiy received a call from an individual who

identified himself as an “investigator.” The next day, two men came to

Gorodetskiy’s house and questioned him about the accident. The men told

Gorodetskiy that the Moscow Chief Prosecutor caused the accident and would

make life very hard if Gorodetskiy did not change his statement. The next day,

Gorodetskiy drove to the militia office and submitted a new statement that blamed

the damaged vehicle for the accident.

      One of the occupants of the vehicle survived and told the police that an

expensive vehicle with unusually bright blue headlights caused the accident. The
                                          3
two men returned to Gorodetskiy’s house, brandished weapons, and threatened

harm to Gorodetskiy and his family if he failed to testify consistent with his second

statement. Gorodetskiy relocated his wife and older son, who were Russian

nationals, in St. Petersburg, and sent his younger son, a Ukrainian national, to live

with his parents in Ukraine.

      Gorodetskiy testified that he provided false statements about his family to

immigration authorities because he feared that the interpreters might disclose the

location of his family to Russian authorities. Gorodetskiy explained that he later

disclosed the location of his younger son because he thought the child was safe in

Ukraine. He stated that his wife had been asked about Gorodetskiy and threatened,

but not harmed. Gorodetskiy stated that he would be killed if he returned to

Russia.

      The immigration judge found that Gorodetskiy was not credible based on the

inconsistencies about his family in his statements to authorities and his application

for asylum. The judge found that Gorodetskiy “proffer[ed] an explanation” for his

inconsistencies “that . . . appear[ed] reasonable,” but was inconsistent with his

decision to disclose the name and location of his younger son. The judge found

that the single incident reported by Gorodetskiy was not sufficiently severe or

pervasive to constitute persecution; Gorodetskiy was not a member of an

identifiable social group; Gorodetskiy did not have a well-founded basis to fear
                                           4
countrywide prosecution; and Gorodetskiy had not established that he “suffered

past persecution or [had] a well-founded fear of future persecution.” The judge

rulrd that Gorodetskiy was not eligible for asylum or withholding of removal. The

Board of Immigration Appeals affirmed without opinion.

                          II. STANDARD OF REVIEW

      When the Board of Immigration Appeal affirms the decision of the

immigration judge without an opinion, the decision of the immigration judge is the

final removal order subject to review. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1230 (11th Cir. 2005). We review the decision to determine whether it is

“‘supported by reasonable, substantial, and probative evidence on the record

considered as a whole.’” Id. (quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001)). To reverse those factual findings, we must find that the record

“compels” reversal. Id. (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 112

S. Ct. 812, 815 n.1 (1992)).

                                 III. DISCUSSION

      Gorodetskiy challenges the decision of the immigration judge to deny his

applications for asylum and withholding of removal. Gorodetskiy objects to the

finding that he was not a member of a particular social group. Gorodetskiy also

argues that substantial evidence does not support the findings that he was not

credible and failed to establish either past persecution or a well-founded fear of
                                           5
future persecution.

       Substantial evidence supports the finding that Gorodetskiy is not a member

of a particular social group. To be a member of a “particular social group,” an

alien must establish that he is part of a “group of persons who share a common

characteristic” that is “innate, unchangeable, or . . . fundamental to identity . . .

other than [the] risk of being persecuted” or he is part of an association “that is

perceived as a group by society.” Castillo-Arias v. U.S. Att’y Gen., 446 F.3d

1190, 1195 (11th Cir. 2006) (quoting United Nations High Commissioner for

Refugees, Guidelines on International Protection: “Membership of a particular

social group” within the Context of Article 1A(2) of the 1951 Convention and/or

its 1967 Protocol relating to the Status of Refugees, ¶ 11, U.N. Doc.

HCR/GIP/02/02 (May 7, 2002)). Gorodetskiy described his social group as

individuals who faced persecution because of their refusal to conceal firsthand

knowledge about a crime committed by a public official of Moscow. None of

these characteristics are immutable, and Gorodetskiy’s proposed group would not

be readily recognized by society.

       Substantial evidence also supports the finding that Gorodetskiy was not

credible. See Al Najjar, 257 F.3d at 1283–84. The immigration judge provided

specific and cogent reasons to support the adverse credibility determination. Chen

v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006). Gorodetskiy attempted
                                             6
to enter the country with a falsified document and provided inconsistent

information to immigration officials about his marital status and children.

Gorodetskiy also failed to establish that he suffered past persecution or faces future

prosecution. According to Gorodetskiy, he was threatened twice to exculpate the

Moscow Chief Prosecutor, but threats and harassment do not constitute

persecution. See Sepulveda, 401 F.3d at 1231 (“[M]ere harassment does not

amount to persecution.” Persecution requires “more than a few isolated incidents

of verbal harassment or intimidation.” Id. (internal quotation marks omitted)).

Gorodetskiy alleged that his intimidators once displayed weapons, but he was

never physically harmed. Gorodetskiy also failed to establish that he faces harm

on a countrywide basis because he was threatened by local Moscow officials and

no harm has come to his wife and son, who have relocated to St. Petersburg.

      Gorodetskiy’s petition for review is DENIED.




                                          7